                                                                              FILED
                  IN THE UNITED STATES DISTRICT COURT                          NOV 1 3 2018
                      FOR THE DISTRICT OF MONTANA                           Clerk, U.S District Court
                             BUTTE DIVISION                                   District Of Montana
                                                                                    Missoula


 UNITED STATES OF AMERICA,                              CR 18-15-BU-DLC

                      Plaintiff,
                                                               ORDER
         vs.

 CHRISTOPHER MICHAEL DENNY,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on October 25, 2018. Neither party objected and

therefore they are not entitled to de nova review of the record. 28 U.S.C. §

636(b)(l); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981 ). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Christopher Michael Denny's

guilty plea after Denny appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to being a felon in possession of

                                           1
firearms in violation of 18 U.S.C. § 922(g)(l) as set forth in the Indictment.

Defendant also admits to the forfeiture allegation in the Indictment.

      I find no clear error in Judge Lynch's Findings and Recommendation (Doc.

39), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Christopher Michael Denny's motion to

change plea (Doc. 22) is GRANTED and Christopher Michael Denny is adjudged

guilty as charged in the Indictment.

      DATED this    t3~ay ofNovember, 20       8.




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                          2
